t c memo united_states tax_court steven and jennie jacobs petitioners v commissioner of internal revenue respondent docket no filed date steven and jennie jacobs pro sese milton b blouke for respondent memorandum opinion beghe judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax in so doing respondent disallowed for lack of substantiation all deductions claimed by petitioners as expenses of the advertising business carried on by petitioner steven jacobs petitioner as sole_proprietor under the name of jacobs creative group those deductions claimed by petitioners in the amount of dollar_figure exceeded the gross_income of dollar_figure reported on schedule c as the income of jacobs creative group which respondent did not dispute and reduced the taxable_income from the salary of petitioner jennie jacobs ms jacobs reported on their joint_return after making some findings_of_fact of general application reciting the procedural history of the case and providing an introductory exposition of applicable law we shall for convenience combine our findings discussion and holding under a separate heading for each type of expense in issue petitioners timely filed an electronic joint_return for at the time petitioners filed their petition they resided in reno nevada petitioners were divorced in the case was continued from the court's date and date reno nevada general trial sessions on petitioners' motions on the ground of petitioner's asserted inability to prepare for trial by reason of chronic fatigue immune dysfunction syndrome cfids and a spinal injury in due course the case was placed on the court's date reno nevada general trial session during the week immediately preceding the session in response to petitioner's telephone message that he wished to request another continuance the court informed petitioner and respondent that no more continuances would be granted petitioner and respondent thereupon entered into a bare bones stipulation of facts agreeing only that petitioners resided in reno with attached hard copy of petitioners' return and copy of the statutory_notice_of_deficiency the only documentation that was presented by petitioner and admitted into evidence at trial were examples of brochures and other printed materials that petitioner produced for clients of his advertising business during the taxable_year petitioner asserted over the years prior to trial and at trial that he had documentary_evidence to support the claimed deductions although a day or two before trial petitioner had finally obtained from storage the boxes in which--he told respondent and the court--his records were located at trial petitioner produced no profit and loss statements no journals or ledgers reflecting income and expenses and no invoices receipts or canceled checks documenting payments to vendors of goods or services received by his business during the taxable_year nor did petitioner produce and submit any such documentary_evidence to respondent for inclusion in a supplemental stipulation of facts during the 30-day period following the trial that the record was held open to allow him to do so the court set a seriatim briefing schedule with respondent to file the first brief on date following enactment of the irs restructuring and reform act of publaw_105_206 112_stat_685 ___ respondent and ms jacobs filed a stipulation of settled issues agreeing that ms jacobs is entitled to relief from liability under the innocent spouse provisions of sec_6015 for the taxable_year on date following the filing of respondent's opening brief petitioner filed a motion to dismiss on the ground that his ailments were preventing him from preparing and filing a reply brief and that if the court would see fit to grant a dismissal it would be an act of mercy for which petitioner would be eternally grateful the court denied petitioner's motion in an order explaining that under the court's rule the granting of petitioner's motion would require entry of a decision in favor of respondent the order informed the parties that the case was fully submitted and excused them from filing any additional briefs petitioner had an advertising business creating story boards for radio and tv advertisements and placing those advertisements and creating layouts for print brochures and folios on schedule c petitioner reported gross_income from the business of dollar_figure which was allocated rounded off as follows unless otherwise stated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable_year in issue radio tv ads dollar_figure brochures folios big_number other print ads big_number total big_number the dollar_figure of expenses claimed by petitioner on schedule c and disallowed by respondent was as follows advertising bad_debt car and truck legal and professional office travel dollar_figure big_number big_number big_number big_number big_number entertainment dollar_figure - dollar_figure percent dollar_figure publications printing total big_number big_number respondent's determination in the notice_of_deficiency is presumed correct and petitioner bears the burden of proving that it is incorrect rule a sec_162 allows a deduction for ordinary and necessary business_expenses whether an expense is deductible under sec_162 is ultimately a question of fact 320_us_467 an expense is ordinary under sec_162 if it bears a reasonably proximate relationship to the operation of the taxpayer's business 308_us_488 gill v commissioner tcmemo_1994_92 affd without published opinion 76_f3d_378 6th cir an expense is necessary if it is helpful and appropriate in promoting and maintaining the taxpayer's business 83_tc_356 affd 777_f2d_662 11th cir taxpayers must substantiate amounts claimed as deductions by maintaining the records necessary to establish their entitlement thereto sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir where a taxpayer establishes his entitlement to a deduction but does not establish the amount because of the lack of documentary_evidence the tax_court should estimate the amount allowable 39_f2d_540 2d cir provided there is enough evidence in the record to provide a rational basis for an estimate 245_f2d_559 5th cir 85_tc_731 in cohan v commissioner supra pincite the court_of_appeals for the second circuit recognized that the expenses of an impresario in entertaining actors and crew members were legitimate and deductible the taxpayer however did not produce any of the receipts substantiating such expenses the court_of_appeals directed the board_of_tax_appeals to estimate such expenses bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making id pincite sec_274 overrides the cohan doctrine with respect to expenses of travel away from home including meals_and_lodging and entertainment 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date under sec_274 a taxpayer must substantiate the amount time place and business_purpose of the expenditures and furnish adequate_records or sufficient evidence corroborating his own statement sec_1_274-5t temporary income_tax regs fed reg date adequate_records are defined as an account book diary log statement of expense trip sheets or similar records plus documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date examples of documentary_evidence include receipts paid bills or similar evidence to support an expenditure except that with respect to any expenditure of less than dollar_figure incurred prior to date or transportation charges documentary_evidence will not be required if not readily available provided however that the commissioner in his discretion may prescribe rules waiving such requirements in circumstances where he determines it is impracticable for such documentary_evidence to be required sec_1_274-5t b temporary income_tax regs fed reg date listed_property the use of which for transportation purposes must meet the substantiation requirements of sec_274 includes passenger automobiles and trucks sec_280f and ii sec_1_280f-6t b i temporary income_tax regs fed reg date however sec_1 d -1 income_tax regs authorizes the commissioner to prescribe rules for mileage allowances for ordinary and necessary expenses for local transportation see dehr v commissioner tcmemo_1998_441 and such rules were prescribed for the year see revproc_91_67 1991_2_cb_887 advertising expense of dollar_figure petitioner claimed and testified that he paid a total of dollar_figure in cash for advertising his advertising business at the rate of dollar_figure per ad in two local publications published monthly by matson publications nevada today and nevada woman petitioner provided no invoices no copies of the ads and no other witness who established that the ads were placed subsequent to trial he failed to produce copies of the ads either from his retained boxes of records or from the reno public library's copies of the publications in which the ads appeared nevertheless the court is satisfied from petitioner's testimony that he incurred advertising expenses of this type applying cohan v commissioner supra and bearing heavily on petitioner we allow an advertising expense deduction of dollar_figure bad_debt of dollar_figure under sec_166 a deduction is allowed for a debt which becomes worthless during the taxable_year petitioner claimed a bad_debt deduction of dollar_figure by reason of the failure of roger wright for whom he prepared brochures detailing mr wright's expertise in tracing horse bloodlines to pay petitioner’s agreed-upon fee of dollar_figure for preparing the brochures the unpaid fee for preparing the brochures like wages or salary would have been ordinary_income to petitioner upon payment petitioner did not report as income for or any prior year any of the fee alleged to be owed under applicable law the unpaid fee is not deductible as a bad_debt sec_1_166-1 income_tax regs provides worthless debts arising from unpaid wages salaries fees rents and similar items of taxable_income shall not be allowed as a deduction under sec_166 unless the income such items represent has been included in the return of income for the year for which the deduction as a bad_debt is claimed or for a prior taxable_year inasmuch as petitioner did not report the fee income he is not entitled to a bad_debt deduction for the unpaid fee for koenig v commissioner tcmemo_1998_215 sec_1_166-1 income_tax regs even if we had determined that petitioner had included the unpaid fee in income he has failed to establish that the debt was worthless at the end of the taxable_year in issue petitioner testified that in he was still attempting to collect the debt car and truck expenses of dollar_figure petitioner claimed car and truck expenses of dollar_figure which respondent disallowed in full in the statutory notice however respondent conceded on brief that petitioner should be allowed a mileage expense deduction for his trips to virginia city petitioner testified that he traveled to meet his production assistant who was located in virginia city about miles away from reno and that he did this on an average of three or four times a week petitioner also testified that he had records of his other expenses that made up the total of dollar_figure but he failed to produce them at trial or subsequently while the record was held open respondent has made no concession with respect to any other claimed expenses in this category relying on respondent's concession as a waiver under sec_1_274-5t temporary income_tax regs fed reg date and revproc_91_67 1991_2_cb_887 we find that petitioner made trips to virginia city on an average of three times per week during weeks during the year for a total of big_number miles at the standard business mileage rate of cents per mile in effect for under revproc_91_67 supra petitioner is entitled to a mileage_allowance deduction for local travel of dollar_figure per day or a total of dollar_figure we sustain the balance of respondent's disallowance of petitioner's claimed car and truck expense deduction legal and professional expenses of dollar_figure petitioner testified that primarily the dollar_figure was paid for production_costs and that a small amount was for legal expenses petitioner testified that the production_costs included both amounts paid to the production assistant in virginia city and amounts paid to sound engineers petitioner testified that he worked with the production assistant to determine a budget and how much of the fee petitioner would keep and how much the production assistant would keep however petitioner presented no invoices or other documentation showing how the services of the production assistant were billed and paid for although petitioner testified that he reported the gross amounts paid under the contracts it is not clear--indeed it seems unlikely--that the production assistant's share was part of the gross_income reported by petitioner we do not believe that petitioner included the amounts paid to the production assistant in the dollar_figure of income reported on schedule c nor are we inclined to give petitioner the benefit of the doubt--much less consider that he has carried his burden of proof--that any part of the amount claimed was paid for services provided by sound engineers petitioner admitted that he usually paid for such services in cash because he was thereby able to obtain discounts from market rates charged by service providers who were moonlighting after hours from their regular jobs we are sufficiently familiar with the operations of the underground economy to say that a taxpayer who makes payments in cash to facilitate income_tax underreporting and unauthorized use of employer facilities by employee service providers does not thereby convince us without documentation that he has incurred and paid deductible expenses with respect to the legal fee portion of petitioners' claim petitioner failed to provide the court with sufficient information to determine if the legal expenses claimed were related to the business or were personal in nature petitioner testified that the legal fees were partly for a bankruptcy that he had filed in the previous year and for the attorney to review contracts respondent's determination on this issue is sustained in full office expenses of dollar_figure the office expenses listed on the schedule c allegedly consisted of payments to washoe association for retarded children for which petitioner had previously worked as an employee of dollar_figure for graphics equipment2 and dollar_figure for office supplies the dollar_figure allegedly consisted of a dollar_figure lump-sum payment in cash that petitioner made to the association and a dollar_figure credit in exchange for his services petitioner testified that he did not include in income the dollar_figure credit for services performed this was a barter_exchange failing to include the dollar_figure credit in income prevents petitioner from obtaining a tax basis in the property received and therefore disentitles him to a deduction for the value of his services or the cost of the property received see barter v commissioner tcmemo_1990_ salon v commissioner tcmemo_1980_77 we find petitioner's testimony to be generally credible with respect to his cash payments for the equipment and supplies we allow a deduction of dollar_figure for the purchase of equipment and supplies travel_expenses of dollar_figure petitioner has completely failed to meet the recordkeeping and substantiation requirements of sec_274 for the claimed respondent did not determine or argue that any payments that petitioner persuaded the court he had made should be capitalized and deducted under sec_167 or sec_168 deduction of dollar_figure for travel_expenses petitioner provided no evidence at the trial he was given additional time after the trial to provide documentary_evidence and he failed to do so respondent's determination on this issue is sustained in full meals and entertainment_expenses of dollar_figure less the percent limitation dollar_figure for a deduction of dollar_figure petitioner has completely failed to meet the recordkeeping and substantiation requirements of sec_274 for meals and entertainment_expenses petitioner presented no evidence at the trial he was given additional time after the trial to provide documentary_evidence and he failed to do so respondent's determination on this issue is sustained in full publications expenses of dollar_figure petitioner purchased nonbusiness publications esquire vanity fair details without providing any persuasive evidence of business use petitioner failed to provide any substantiation of his publications expense in the amount of dollar_figure even though he was given additional time after the trial to provide documentary_evidence respondent's determination on this issue is sustained in full printing expenses of dollar_figure petitioner's total schedule c reported gross_income amounted to dollar_figure of which only dollar_figure was attributable to the creative fees charged for the brochures and folios that he produced for real_estate brokers petitioner testified that the dollar_figure claimed as a deduction for printing expenses was based upon the following costs of producing the brochures and folios for the real_estate brokers petitioners’ creative production total exhibit fees costs cost dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure exhibit totals big_number dollar_figure dollar_figure examples of the brochures and folios with an attached statement of the production cost of each were introduced into evidence attached to exhibit was an invoice to the client for photography and printing costs reciting that a partial payment had already been received petitioner has not persuaded us that he included in his gross_income any amounts corresponding to the dollar_figure or more he allegedly paid to printers and photographers he claimed to have the evidence but failed to provide it to the court we are satisfied that the payments were made directly by the clients to the printers or that if petitioner acted as a conduit for the payments he did not include them in gross_income in either case he is not entitled to a deduction for them it defies credibility that petitioner would enter arrangements that would obligate him to incur and pay production_costs more than four times his dollar_figure in fees without reimbursement by the clients respondent's determination on this issue is sustained in full to give effect to our partial allowance of some deductions claimed by petitioner on his schedule c for jacobs creative group decision will be entered under rule
